BLAND, P. J.
(after stating the facts). — If it be conceded that the defense made at the trial was permissible under the plea of non est factum, yet the jury should have been directed to find for plaintiff. Defendant’s evidence that he did not purchase the organ came in a half-hearted way and wound up by an admission that he did purchase it. He was perhaps over persuaded by plaintiff to make the purchase and it may have been an improvident one for him to make, but that he made it and executed the note sued on for a part of the purchase price is made to plain by all the evidence to admit of any doubt, and the court should have directed the jury to find for plaintiff.
The judgment is reversed and the cause remanded with directions to enter up judgment for plaintiff for the balance due on the note.
All concur.